United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1072
                        ___________________________

                    Securities and Exchange Commission

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

   Capital Solutions Monthly Income Fund, LP, formerly known as Hennessey
Financial Monthly Income Fund, LP; Transactional Finance Fund Management, LLC

                            lllllllllllllllllllll Defendants

                                  Todd A. Duckson

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: October 21, 2015
                              Filed: March 15, 2016
                                  ____________

Before RILEY, Chief Judge, SMITH and SHEPHERD, Circuit Judges.
                              ____________

SMITH, Circuit Judge.
       This appeal arises from a civil law enforcement action that the Securities and
Exchange Commission (SEC) brought against Todd Duckson, the Capital Solutions
Monthly Income Fund, LP ("the Fund"), and related individuals and entities. A jury
found Duckson liable for violating the antifraud provisions of the federal securities
laws and for aiding and abetting the Fund's violations. On appeal, Duckson argues
that the district court1 abused its discretion in declining to admit certain evidence
offered to support Duckson's defense and in crafting the verdict form. We affirm.

                                     I. Background
       The SEC commenced this civil law enforcement action against Duckson, the
Fund, and related individuals and entities, asserting a number of claims relating to
alleged fraud in the offer and sale of certain investments: Count I asserted direct
violations of Section 10(b) of the Securities Exchange Act of 1934 ("Exchange Act")
and Rule 10b-5 promulgated thereunder ("Section 10(b) and Rule 10b-5"); Count II
charged aiding and abetting the Fund's violations of Section 10(b) and Rule 10b-5;
and Count III asserted direct violations of Section 17(a) of the Securities Act of 1933
("Securities Act"). At the time of trial, the defendants included the Fund; the Fund's
investment manager, Transactional Finance Fund Management, LLC (TFFM); and
attorney Duckson, who formed, owned, and controlled TFFM (collectively,
"defendants").

                                  A. Appraisals
      Prior to trial, the SEC filed a motion in limine to preclude evidence and
argument regarding supposed property values. The motion related to Duckson's
defense




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
      that he believed that all of these properties that the Fund had acquired
      through the foreclosure on Hennessey Financial were so valuable that
      when the real estate crisis abated, he would be able to sell those
      properties, pay all of the investors back the principal and interest that
      they were owed, and he would have money left over to take for himself,
      or the Fund would be able to use it as collateral and everything would
      be fine.

At the final pretrial conference relating to the SEC's motion, the SEC explained that
it did not object to Duckson telling his "story"; however, it did object to Duckson
"offer[ing] evidence from other witnesses . . . about what these other witnesses
thought that the value of these properties were, other people who were involved in the
Fund, and what their belief was based on." The court granted the SEC's motion as
follows:

             a.      Evidence of asserted property values shall be presumptively
      inadmissible, unless and until there is an additional offer of proof
      pursuant to [Federal] Rule [of Evidence] 104[2] establishing sufficient
      foundation for who made the appraisals, at whose direction, the timing
      of the appraisals, when they were received, and how they were used. If
      and when the Court receives an additional offer of proof and any
      exhibits related to that offer of proof, the Court reserves the right to
      revisit the issue, whether prior to opening statements or later in the trial,
      if necessary.

            b.      Absent further ruling by the Court, there shall be no
      reference to property values in the opening statements of either Plaintiff
      or Defendants.




      2
      Rule 104(a) provides that "[t]he court must decide any preliminary question
about whether a witness is qualified . . . . In so deciding, the court is not bound by
evidence rules, except those on privilege."

                                          -3-
        At trial, Duckson first sought to introduce appraisals during his cross-
examination of Brian Aylieff who worked as a due-diligence analyst at National
Financial Partners Securities (NFP) from 2004 to 2011 and was the broker–dealer that
was the primary seller of the Fund's securities. Duckson's counsel questioned Aylieff
about a July 20, 2009 letter from Duckson to the Fund's limited partners. The first
paragraph of this letter stated, "We have completed our analysis of the Fund's
consolidated assets and liquidity. Although appraising the value of real estate is not
an exact science, we are pleased to report a 2009 consolidated appraised net asset
value of approximately $78 million." Aylieff confirmed that he had the opportunity
to review certain of the appraisals supporting that net value figure. Duckson's counsel
then asked Aylieff if he had the "opportunity to review a two-page summary [Exhibit
1251] that listed, asset by asset, what the values were, what the debt on the property
was, and what the net asset value of each of those parcels was." Aylieff confirmed
that he had a chance to look at the two-page summary for identification and recalled
seeing that document at some point in 2009. When Duckson's counsel asked Aylieff
if the document supported the $78 million net figure from the July 20 letter, the SEC
objected and requested a sidebar. The SEC argued that Aylieff could not "provide the
foundation for these appraisals" because he "didn't draft the appraisals [and] has no
independent knowledge of how they were conducted since he's from NFP and the
appraisals were presumably conducted by representatives of the Fund, or at least at
their direction by outside appraisers." The court sustained the SEC's objection
"primarily on [Federal Rule of Evidence] 403[ 3 ] foundation
grounds . . . because . . . [the testimony] should come from Mr. Duckson, himself."

      Duckson next attempted to offer the appraisals through Dean Engstrom who
previously worked for the Fund and was the one who ordered the appraisals.

      3
       Rule 403 provides that "[t]he court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence."

                                         -4-
Engstrom testified that, to his knowledge, the appraisals were conducted competently
and "each appraised value that was ultimately determined represented a professional
third party's best and reasoned judgment as to the actual value of the real estate as of
the date of the appraisal." When Duckson's counsel then directed Engstrom to "take
a look at some of the appraisals," the SEC objected. The SEC moved to exclude the
appraisals because Engstrom did not prepare them and was unable to "say anything
about how they went about being prepared." According to the SEC, Engstrom "simply
received the appraisal, didn't know what went into them, [or] how they were done,"
which meant that "those appraisals are nothing more than hearsay, and [Engstrom]
doesn't have the foundation to talk about them." In response, Duckson's counsel
argued that the appraisals "are classic business records," which do not have to be
created by the business; instead, Duckson had to show only that they were maintained
and that the third party relied on those documents.

      The court sustained the objection based on lack of foundation; the court
explained that it needed "more information on how [the appraisals] were . . . selected
and processed." The court advised Duckson's counsel that "whether they come in
through Mr. Duckson or others, whether you need the appraisers, if you want more
guidance from the Courts, separate from Mr. Engstrom here, I'll be glad to do that at
the appropriate time. Sooner rather than later if you want."

      In the proceedings that followed, the court voiced its concerns about the
appraisals' length, stating that it had read "the very lengthy ones because that issue
will be coming up if not during the Plaintiff's case, the Defendant's case for sure."
Thereafter, when the court asked Duckson's counsel whether there was any further
offer of proof that he wanted to make as to the appraisals, Duckson's counsel
responded:

      As to the appraisals, I don't think so. What I'm going to do, we will have
      Mr. Engstrom back—I don't know if we need the jury here for this, but


                                          -5-
      what we have done is we have prepared what are basically five or six
      pages from the beginning of each appraisal. So it is not the whole report
      anymore; it is essentially just a letter. And put that in a single exhibit.
      That is how we intend to offer them to avoid the problems the Court has
      previously [raised.]

       In moving these summaries into evidence, Duckson's counsel expressed his
belief that the defense had "checked all of the boxes that the Court has required of us
with regard to those appraisals." At no point did Duckson's counsel argue that the
complete appraisals were necessary for his case, and the court received the summaries
into evidence in the form that Duckson offered.

                                    B. Verdict Form
       In crafting the verdict form, the district court adopted elements of both sides'
proposals. The SEC had proposed a three-page general verdict form, while Duckson
had requested a form that would have required the jury to find separately for "each
specific SEC claim of alleged misstatement or omission"; whether the defendant
made a misstatement or omission; whether the deception was material; and whether
the defendant acted knowingly, recklessly, or negligently. Over Duckson's objection,
the district court submitted to the jury a Special Verdict Form that separately
addressed two time periods: (1) March 2008 through late October 2008 ("Period 1"),
and (2) October 2008 through December 2009 ("Period 2"). Likewise, the final jury
instructions advised the jury that three types of claims were at issue, which "differ[ed]
by the relevant time period. Prior to October 2008[,] Mr. Duckson was the Fund's
lawyer and was not the Fund's investment manager, and TFFM was not involved with
the Fund." The final jury instructions provided:

       •     For the period March 2008 through late October 2008 ("Time
             Period 1"), the SEC alleges that: (1) the Fund violated Section
             10(b) and Rule 10b-5 under the securities laws; (2) Mr. Duckson
             aided and abetted the Fund's violation of these laws; and (3) Mr.


                                          -6-
             Duckson and the Fund violated Section 17(a) of the securities
             laws.

      •      For the period late October 2008 through December 2009 ("Time
             Period 2"), the SEC alleges that: (1) the Fund, Mr. Duckson, and
             TFFM violated Section 10(b) and Rule 10b-5 under the securities
             laws, OR Mr. Duckson and/or TFFM aided and abetted the Fund's
             violation of these laws; and (2) the Fund, Mr. Duckson, and
             TFFM violated Section 17(a) of the securities laws.

      The jury was instructed that "[t]he relevant time period w[ould] determine
which documents and alleged misrepresentations or omissions are applicable for each
claim." The court then explicitly carved out in the jury instructions the two time
periods:

      For Time Period 1:

             (1) the Fund's offering documents dated March 2008; and

             (2) update letters dated May 2008 and October 2008.

      For Time Period 2:

             (1) the Fund's offering documents dated November 2008,
             February 2009, and November 2009;

             (2) update letters to existing investors dated February 24,
             2009[,] and to brokers dated February 10, 2009; and

             (3) a February 2009 question and answer sheet to existing
             investors to offer them the Fund’s new offering of "Series
             I Preferred Notes."

       On the Special Verdict Form, with respect to Period 1, the jury found liability
for the following: (1) the Fund's direct violations of Section 10(b) and Rule 10b-5,

                                         -7-
(2) Duckson's aiding and abetting the Fund's violations of Section 10(b) and Rule
10b-5, and (3) Duckson's and the Fund's direct violations of the Securities Act.

       With respect to Period 2, the jury found liability for the following: (1)
Duckson's, the Fund's, and TFFM's direct violations of Section 10(b) and Rule 10b-5,
and (2) Duckson's and the Fund's direct violations of Section 17(a) of the Securities
Act. Additionally, the jury, as finder of fact, concluded that during Periods 1 and 2,
Duckson and the Fund's direct violations of Section 17(a) were made knowingly, with
recklessness, and negligently. The jury also necessarily found that the defendants'
violations of Section 10(b) and Rule 10b-5 were made knowingly or with reckless
disregard.

       In November 2013, the SEC sought remedial relief from the district court. The
district court ordered the following: (1) that the Fund, TFFM, and Duckson be
permanently enjoined from committing any future violations of the Exchange Act and
the Securities Act and from aiding and abetting violations of any securities laws; (2)
that Duckson be barred from serving as an officer or director of a publicly traded
corporation for a period of ten years from the date the judgment in this action was
entered; (3) disgorgement by the Fund in the amount of $12,063,430, plus
prejudgment interest in the amount of $2,519,751; (4) joint and several disgorgement
by Duckson and TFFM in the amount of $2,960,771, plus prejudgment interest in the
amount of $340,862; (5) additional disgorgement by Duckson in the amount of
$709,500 and $210,855 prejudgment interest on that amount, $466,343 and $63,209
prejudgment interest on that amount, and $275,000 and $31,430 prejudgment interest
on that amount; and (6) civil penalties against Duckson and TFFM in the amounts of
$50,000 and $15,000, respectively.

                             C. Motion for New Trial
      Duckson subsequently sought a new trial under Federal Rule of Civil
Procedure 59(a) or, alternatively, an amended judgment pursuant to Rule 59(e).


                                         -8-
Duckson first argued that the district court erred by refusing to permit certain
complete appraisals to go to the jury; he contended that the appraisals show that his
belief that the Fund had not "collapsed" was justified and that he therefore did not
make misrepresentations regarding the quality of those investments. According to
Duckson, the district court "repeatedly rebuffed Duckson's attempt to introduce the
critical—and unchallenged—appraisals at trial," and only allowed small portions of
those appraisals into evidence near the end of the five-week trial. He argued that the
lack of this evidence prevented the jury from having a complete picture of the
evidence and that, had the district court admitted it, the jury could not have supported
its verdicts regarding scienter.

        The district court disagreed for three reasons. First, it found that the jury was
presented with "a significant amount of testimony and documentary evidence relating
to the appraisals," including Duckson's own testimony and "pages from the appraisals
themselves and summary charts showing the property values presented by the
appraisals." According to the court, the jury determined the credibility of testimony
related to the appraisals and rejected Duckson's view of that evidence.

      Second, the district court found that it had "carefully considered and ruled on
the admission of testimony relating to appraisals and on the appraisals themselves on
a case-by-case basis and did so consistent with its discretion with respect to
evidentiary rulings." (Citation omitted.) As examples, the court noted that it excluded
some appraisals for lack of foundation and others under Rule 403.

       Finally, the court found its "evidentiary rulings on the relevance and prejudicial
nature of certain information regarding the appraisals . . . consistent with the totality
of the evidence presented at trial." As an example, the court pointed out that Duckson
began the appraisal process in January 2009, which was after he had made several
misrepresentations to brokers and investors.



                                          -9-
       Duckson also argued that the Special Verdict Form "muddled" the jury's verdict
because it "was divided into two time periods, and both time periods included alleged
misrepresentations associated with a single document from March 2008." According
to Duckson, it was not clear whether the jury had found multiple misstatements with
at least one in each time period, or whether it simply assigned the misrepresentations
associated with the March 2008 document to both time periods to indicate that the
jury had found more than one misrepresentation.

       The district court concluded that the jury verdict was not confusing. First, it
rejected Duckson's argument that the jury assigned misrepresentations from the
March 2008 document to Period 2 because the court explicitly carved out the March
2008 document from Period 2 in the jury instructions as a basis for
misrepresentations.

       Second, the court found that the Special Verdict Form was proper because it
addressed what the jury needed to know, while remaining succinct. The court pointed
out that it incorporated elements of both Duckson's and the SEC's proposed verdict
forms. The court also rejected Duckson's argument that the form, in conjunction with
the jury instructions, was "general," pointing out that "it included details relating to
two different time periods, actions of different entities, and accounted for a number
of different sources of misrepresentations." The court found the form unambiguous
and supported by the totality of the evidence presented at trial.

                                    II. Discussion
       On appeal, Duckson renews his arguments that the district court abused its
discretion by (1) refusing to permit certain complete appraisals to go to the jury, and
(2) submitting to the jury the court's Special Verdict Form and rejecting Duckson's
proposed special verdict form.




                                         -10-
                                      A. Appraisals
       Duckson argues that the district court erred in refusing to admit the full third-
party appraisals of the Fund's real estate assets. According to Duckson, the appraisals
supported the Fund's and Duckson's optimistic outlook of the Fund's future.

       "'We review a district court's denial of a motion for new trial with great
deference, reversing only if the district court clearly abused its discretion.'" White v.
McKinley, 605 F.3d 525, 533 (8th Cir. 2010) (quoting Wilson v. City of Des Moines,
442 F.3d 637, 640 (8th Cir. 2006)). "'When a motion for new trial is based on rulings
regarding the admissibility of evidence,'" we will not reverse the district court in the
absence of "'a clear and prejudicial abuse of discretion.'" Id. (quoting Wilson, 442
F.3d at 640–41). "Only if the excluded evidence 'is of such a critical nature that there
is no reasonable assurance that the jury would have reached the same conclusion had
the evidence been admitted has a district court so abused its discretion.'" Id. (quoting
Wilson, 442 F.3d at 641).

       We hold that the district court did not abuse its discretion by declining to admit
the complete versions of the appraisals. First, in each instance when the district court
declined to admit the appraisals, it did so on a case-by-case basis. As the district court
noted, "certain appraisals were excluded early in trial for lack of foundation [under
Rule 104], and certain appraisal-related testimony was excluded on Rule 403
grounds." Duckson has not argued or otherwise demonstrated how the district court
erred in making these individualized determinations on each of its evidentiary rulings
as to the appraisals on the basis of Rule 104 or Rule 403.

      Second, Duckson abandoned efforts to admit the complete appraisals and
instead offered the summaries as an alternative to introducing the complete
appraisals. In moving for the admission of these summaries into evidence, Duckson's
counsel never argued that the complete appraisals were necessary for his case.



                                          -11-
       Third, Duckson cannot show that he was prejudiced by the court's rulings. As
the district court noted, "a significant amount of testimony and documentary evidence
relating to the appraisals was presented to the jury." The district court admitted the
summaries of the appraisals into evidence and permitted multiple witnesses to testify
about the substance of the appraisals, including Duckson.

                                     B. Verdict Form
       Duckson also argues that the district court erroneously submitted to "the jury
a general verdict form that simply asked whether or not the securities laws were
violated" instead of submitting his proposed "verdict form that specifically set forth
each alleged misstatement which would allow the jury to make the determination of
which statements were materially misleading and which ones were not." Duckson
maintains that if the court had set forth separately in the verdict form each alleged
misstatement or omission, then the jury could have provided the court "guidance in
imposing the remedies that the SEC sought[,] all of which were dependent on
repeated and continual misrepresentations or omissions." Duckson contends that the
lack of specificity in the Special Verdict Form forced the district court "to guess what
was in the jury's mind when it imposed remedies." As a result, Duckson argues that
the district court "substitut[ed] itself as the trier of fact" and took decisions regarding
the extent of the violations "out of the jury's hands."

        "Rule 49 of the Federal Rules of Civil Procedure grants district courts the
discretion to use special verdicts." Horstmyer v. Black & Decker, (U.S.), Inc., 151
F.3d 765, 771 (8th Cir. 1998). It provides that "[t]he court may require a jury to return
only a special verdict in the form of a special written finding on each issue of fact."
Fed. R. Civ. P. 49(a)(1) (emphasis added). As a result, "[a] party may not demand a
special verdict as a matter of right. The rule is permissive, not mandatory." New
Orleans & Ne. R.R. Co. v. Anderson, 293 F.2d 97, 99 (5th Cir. 1961). The "discretion
of the trial court [under Rule 49] has been seen by appellate courts as 'not ordinarily



                                           -12-
reviewable.'" Davis v. Ford Motor Co., 128 F.3d 631, 633 (8th Cir. 1997) (citations
omitted).

       The question in the present case is whether the district court abused its
discretion by rejecting Duckson's proposal to set forth separately in the verdict form
each alleged misstatement or omission so that the jury could provide the court
"guidance" in imposing remedies.

       After the jury found Duckson liable on Counts I, II, and III of the Second
Amended Complaint, the SEC sought remedial relief against Duckson in the form of
(1) permanent injunctions from committing further violations of the laws and
regulations that the defendants were found to have violated; (2) a bar against Duckson
serving as an officer or director of publicly held companies in the future; (3)
disgorgement of funds received from a number of sources; and (4) civil penalties.
Because the SEC sought equitable relief, "it was for the judge to decide, consistent
with the jury's finding of liability, . . . what equitable relief to impose." S.E.C. v.
Lipson, 278 F.3d 656, 662 (7th Cir. 2002). "In fashioning equitable relief, the district
court may take into account facts that were not determined by the jury, but it may not
base its decision on factual findings that conflict with the jury's findings." Salitros v.
Chrysler Corp., 306 F.3d 562, 573 (8th Cir. 2002) (citation omitted).

       Likewise, courts have the authority to determine the amount of the penalty for
securities law violations. See 15 U.S.C. § 77t(d)(2)(A) ("The amount of the penalty
shall be determined by the court in light of the facts and circumstances."); 15 U.S.C.
§ 78u(d)(3)(B)(I) (same). "Courts have broad discretion in imposing civil
penalties . . . . "U.S. S.E.C. v. Quan, No. CIV. 11-723 ADM/JSM, 2014 WL 4670923,
at *16 (D. Minn. Sept. 19, 2014), amended, No. CIV. 11-723 ADM/JSM, 2014 WL
6982914 (D. Minn. Dec. 10, 2014) (citation omitted). A "district court's imposition
of the civil penalty [is reviewed] for abuse of discretion." S.E.C. v. Pentagon Capital
Mgmt. PLC, 725 F.3d 279, 287 (2d Cir. 2013) (citing S.E.C. v. Kern, 425 F.3d 143,


                                          -13-
153 (2d Cir. 2005) ("The tier determines the maximum [civil] penalty, with the actual
amount of the penalty left up to the discretion of the district court.")).

      In the present case, Duckson has not shown how the district court's factual
findings conflict with the jury's findings, as the jury found Duckson liable on all three
counts.

       Duckson relies on Dairy Queen v. Wood, 369 U.S. 469 (1962), in support of
his argument that the district court erred in rejecting his proposal to set forth
separately in the verdict form each alleged misstatement or omission. Duckson's
reliance on Dairy Queen "is misplaced." See Phillips v. Kaplus, 764 F.2d 807, 814
(11th Cir. 1985).

      Dairy Queen held that a request for a nominally equitable remedy could
      not be used to convert what was otherwise a legal claim into an
      equitable one in order to defeat the right to a jury trial. In that case, the
      court examined the plaintiff's request for an accounting, determined that
      it was really a legal claim for breach of contract, and properly rejected
      plaintiff's equitable characterization of the claim.

Id. Here, Duckson received a jury trial on his underlying liability. But, having been
found liable by the jury, he was not entitled to have the jury decide the remedies. See
S.E.C. v. Commonwealth Chem. Sec., Inc., 574 F.2d 90, 95–96 (2d Cir. 1978)
(holding that SEC's action for injunction and disgorgement was analogous to
traditional jurisdiction of equity to award restitution, meaning that the defendants
were not entitled to a jury trial).

      Duckson also argues that because the March 2008 Confidential Operating
Memorandum (COM) was used for a few weeks until the Fund issued the November
2008 COM, the jury may have found liability for Period 2—late October 2008
through December 2009—based solely on misstatements and omissions made in the

                                          -14-
March 2008 COM. But, as the district court pointed out, "[i]n the Jury Instructions,
the Court explicitly carved out the March 2008 document from Period 2 as a basis for
misrepresentations." The district court specifically instructed the jury that "the Fund's
offering documents dated November 2008, February 2009, and November 2009"
concerned "Time Period 2" as set forth in the verdict form. Consequently, as the
district court concluded, "the jury necessarily based its verdict on more than the
March 2008 document."

       Finally, the district court's verdict form did not deprive Duckson of a
meaningful right to appellate review of the remedies determination or the liability
finding. The court issued a 26-page memorandum and order concerning the SEC's
motion for remedies against the defendants. Likewise, the jury instructions identified
the documents that the SEC alleged were misleading, and the jury was advised of
which time periods these documents fell into when indicating its verdict on the
district court's form.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -15-